DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Dwarakanath (US 2006/0122626 A1 to Dwarakanath et al., published May 5, 2016 and having an effective filing date of October 31, 2014.)
Dwarakanath discloses a polymer suspension for use in a method of enhancing oil recovery in a subterranean reservoir, wherein the polymer suspension comprises 20-80% by weight of the suspension of a powder polymer suspended in water, wherein the Sclerotium spp.) ([0039]).
Dwarakanath discusses “filterability” as the mobility control property of an aqueous fluid containing polymer and In Figure 3 depicts the filterability ratios of samples of its polymer suspension that ranges from 1.02 to 1.20 ([0012]; [0020]); ([0039]; [0070]).  The polymer suspension can have a viscosity less than or equal to 15,000 cp measured at 24ºC and 10 inverse seconds, usually 10-1000 cp ([0030]; ([0047]).  The polymer suspension can further contain a solvent or co-solvent, wherein suitable solvents include: hydrophilic solvents; hydrophobic solvents; or an amphoteric solvent ([0049] to [0051]).
Dwarakanath further discloses the polymer suspension can be diluted with water to obtain a preferred injection stream for a particular application ([0066]).  In the examples, Dwarakanath discloses samples having enhanced viscosity and filterability properties in comparison to conventional polymer suspensions ([0088]; [0097] to [0099]; 
Although Dwarakanath does not expressly disclose the shear rate for its intense shearing step (present independent claims 1 and 15) when forming the polymer suspension, this is a product-by-process limitation that is not accorded patentable weight unless the limitation provides for a patentable distinct product.  See MPEP 2113:  “A product by process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Thus, the present claims are anticipated by Dwarakanath.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Examiner notes that Malsam (US 2019/0135948 A1 to Malsam et al.) is not prior art in view of the 35 USC §102(b)(2)(c) exception due to Malsam and the present patent application having been commonly owned by CARGILL INCORPORATED at the time of the effective filing of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John J Figueroa/
Primary Examiner, Art Unit 1768

February 13, 2021